 1   WO
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                           NO. 19-01592MJ-001
11                  Plaintiff,                           MATERIAL WITNESS ORDER OF
                                                         DETENTION
12   v.
13   Andres Aurelio Urias-Soto,
14                  Defendant.
15
16          Defendant, Andres Aurelio Urias-Soto, having been charged in the District of
17   Arizona with a violation of Count One of Title 8 United States Code Section
18   1324(a)(1)(A)(ii) and the Magistrate Judge having determined from the affidavit of the
19   Department of Homeland Security Customs and Border Protection filed in this case, the
20   following persons can provide testimony that is material to the offense(s) alleged in the
21   complaint:
22                                   Moises Campos-Hernandez
23                                         Jesus Ruiz-Rojas
24          The Magistrate Judge finds that it may become impracticable to secure the presence
25   of the witness(es) by subpoena in further proceedings because they are not in the United
26   States legally and have no legal residence or employment in this Country.
27          IT IS ORDERED that the witness(es) shall be detained pursuant to 18 USC ' 3144
28   in a corrections facility separate, to the extent practicable, from persons awaiting or serving
 1   sentences or being held in custody pending appeal. The witness(es) shall be afforded a
 2   reasonable opportunity for private consultation with counsel.
 3         Dated this 1st day of August, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
